*377OPINION.
Ahundell
: This case involves questions of fact, viz, the value on March 1, 1913, of various securities bought by the taxpayer prior to that date and sold in the taxable year at less than cost.
At the hearing the taxpayer conceded that he could not establish the value on March 1, 1913, of the shares discussed in paragraphs 7, 8, 9, 10, and 11 of the findings of fact.
The uncontradicted evidence produced by the taxpayer was that the shares owned by him in the Lumber Mineral Co. and the E. W. Gates Co., were, on March 1, 1913, worth an amount not less than that which the taxpayer paid for them. It is true that this stock was closely held and there is no evidence of actual sales. In the absence of sales, it is entirely proper to examine into the value of the assets and the amount of the company’s earnings over a period of years, and, in view of this and all other evidence before us, determine what is the fair market value of shares of stock in a corporation. The evidence introduced in this case, we think, warrants a finding that the shares of stock held by the taxpayer in the Mineral Lumber Co. and the E. W. Gates Co. were, on March 1, '1913, worth an amount not less than the cost.
It is the taxpayer’s contention that the value of the shares mentioned in paragraphs 3, 4, 5, and 6 of the findings of fact is established as of March 1, 1913, by proof of their cost, coupled with his testimony that he had no reason to believe on that date they were worth less than what he paid for them. -In other words, it is argued that the law indulges in a presumption of the continuing existence of an established fact, and the purchase price of the shares having established their value as of that time, the same value should be presumed to obtain at a later date in the absence of any showing of a condition affecting that value. The only evidence offered being that of the taxpayer, it is argued that the cost price must be accepted as the March 1, 1913, value of the shares in controversy. The taxpayer overlooks the fact, however, that the presumption of continuity of value may be rebutted as well by the cross examination of the plaintiff as by affirmative evidence offered by the defendant. This, we think, has happened in this instance. The plant of the Montana Consolidated Gold Mining Co., in which Arthurs owned 23,750 *378shares on the sale of which he now claims a loss, was shut down on March 1, 1913, due to financial difficulties. The company had not paid dividends for a number of years prior thereto. As a result of foreclosure proceedings, all of the assets were sold by the sheriff within two or three months after March 1, 1913, and it is a fair inference that these proceedings were in process or at least imminent on that date. The Central Life Securities Co. had, prior to March 1, 1913, ceased to operate, and the Harvell Jewelry Co. was, on March 1, 1913, in the hands of a trustee in bankruptcy. The evidence as to the value of the stock in the T. B. Arnold Supply Co. was of the same tenor and is equally unconvincing. One would indeed be easily persuaded were he to accept the bare statement of the taxpayer that the shares were, on March 1, 1913, worth the price paid for them, as establishing proof of that fact, when the evidence .shows that the companies were on that date either in the hands of a trustee in bankruptcy or had ceased to operate as going concerns.
Section 202 of the Revenue Act of 1918 provides that “for the purpose of ascertaining the * * * loss sustained from the sale or other disposition of property * * * the basis shall be * * * in the case of property acquired before March 1, 1913, the fair market price or value of such property as of that date.” The provision is a limitation on the actual loss that would otherwise be deductible. United States v. Flannery, 268 U. S. 98. It must follow that no loss can be allowed upon the sale of the shares which on March 1, 1913, had no fair market value.